—Judgment, Supreme Court, New York County (Rena Uviller, J., at suppression hearing; Joan Sudolnik, J., at jury trial and sentence), rendered September 12, 1995, convicting defendant of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s right to counsel did not attach as counsel’s letter did not constitute a recognizable request to attend the lineup, and defendant did not make any such request (see, People v Cook, 254 AD2d 92, lv denied 93 NY2d 851).
Also, we find that the police efforts to notify that attorney *12were reasonable under the circumstances (People v Burney, 249 AD2d 84, lv denied 92 NY2d 923; People v Coates, 74 NY2d 244, 249; People v Irick, 243 AD2d 652, lv denied 91 NY2d 926; People v Cherry, 161 AD2d 185, lv denied 76 NY2d 854).
We perceive no abuse of discretion in sentencing. Concur— Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.